Thomas, J.:
In this action the plaintiff sues for broker’s commissions,
stipulated in the contract for the sale of real estate. Both defendants interposed a general denial and were present at the trial. George Jung was sworn, and as plaintiff’s affidavit shows, then lawyer was present, but asked that his appearance as such be not noted. Judgment was had for the plaintiff, and thereafter a motion was made to vacate the judgment upon grounds not stated, which was done, and from the order this appeal is taken. The judgment could not have been vacated on the ground that there was a default, for there was none, nor on the ground of newly-discovered evidence, for nothing of the kind is claimed; nor could fraud in the procurement of the judgment have been the basis of the court’s action, for none appears. It is true that the defendants claim that they were induced to enter into the contract by plaintiff’s fraud, but that is no ground for vacating the judgment. I can find no reason for the court’s action. The order should be reversed, with costs. Jenks, P. J., Burr and Rich, JJ., concurred; Hirschberg, J., dissented. Order of the Municipal Court reversed, with costs.